UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1661



FORREST SLAUGHTER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-03-58-1)


Submitted:   September 15, 2004        Decided:     February 23, 2005


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David S. Bary, WOLFE, WILLIAMS & RUTHERFORD, Norton, Virginia, for
Appellant.   Donna L. Calvert, Regional Chief Counsel, Eric P.
Kressman, Supervisory Attorney, Teri C. Smith, Assistant Regional
Counsel,    SOCIAL    SECURITY    ADMINISTRATION,    Philadelphia,
Pennsylvania; Kasey Warner, United States Attorney, Fred B.
Westfall, Jr., Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Forrest Slaughter appeals the district court’s order

rejecting the recommendation of a magistrate judge and granting

summary judgment for the Government after concluding substantial

evidence supports the administrative law judge’s (ALJ) denial of

Social Security benefits.             We affirm.

              Judicial review of a final decision regarding disability

benefits under the Social Security Act is limited to determining

whether      the     findings   of     the    Commissioner     are   supported    by

substantial evidence and whether the correct law was applied.

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).                   Supported

by    substantial       evidence      means    such   relevant    evidence   as    a

reasonable mind might accept as adequate to support a conclusion.

Id.    This evidence may be more than a scintilla but less than a

preponderance. See Shively v. Heckler, 739 F.2d 987, 989 (4th Cir.

1984).       It is not within the province of the reviewing court to

assess the weight of the evidence or to substitute its judgment for

that    of    the     Commissioner      if    his   decision    is   supported    by

substantial evidence.           Id.     It is the duty of the ALJ, not the

courts, to make findings of fact and to resolve conflicts in the

evidence.      Id.

              A claimant bears the burden of proving a disability

entitling him to benefits.             42 U.S.C. § 423(d)(5) (2000); Hall v.

Harris, 658 F.2d 260, 264 (4th Cir. 1981).               Disability is defined


                                         - 2 -
as: “[the] inability to engage in any substantial gainful activity

by   reason    of   any   medically    determinable       physical        or     mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months . . . .”          42 U.S.C. § 423(d)(1)(A) (2000).

              The   applicable   regulations      establish          a    five     step

sequential     evaluation    process    to    determine     if   a       claimant    is

disabled.     20 C.F.R. § 404.1520 (2004).        If an individual is found

not disabled at any step, the inquiry ends.                 Under this process,

the ALJ must determine:          (1) whether the claimant is currently

engaged in substantial gainful activity; (2) if not, whether he has

a severe impairment; (3) if so, whether the impairment meets or

equals medical criteria warranting a finding of disability without

considering     vocational    factors;    and    (4)   if    not,        whether    the

impairment prevents him from performing his past relevant work.

Id.; Hall, 658 F.2d at 264.       The claimant establishes a prima facie

case of disability by satisfying either step (3) or (4).                            The

burden then shifts to the Commissioner for the fifth and final

inquiry:       whether the claimant is able to perform other work

considering his remaining physical and mental capacities and his

vocational capabilities to adjust to a new job.               Hall, 658 F.2d at

264-65.     The ALJ found Slaughter met the first two steps of this

inquiry, but failed to meet either step three or four.




                                      - 3 -
           We    conclude   substantial    evidence   supports     the   ALJ’s

finding   that   Slaughter   failed   to   demonstrate   he   is    mentally

retarded under 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(A)

(2004).   We further conclude the ALJ did not err when it found

Slaughter’s impairments do not prevent him from performing his past

work as a floor cleaner or foam cutter.       Accordingly, we affirm the

decision of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                                    AFFIRMED




                                  - 4 -